Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“By the present amendment, in an effort to advance compact prosecution and without acquiescing to the Examiner's rejection, Applicants amend claim 1 to even more clearly recite aspects of the present disclosure. Thus, claim 1 recites, inter alia: 
... the third bent part is provided between the first bent part and the second bent part along a sheet surface of the metallic sheet. 
As discussed during the Examiner Interview, Applicants respectfully submit JACOBS fails to disclose each of the features of claim 1. For example, Applicants respectfully submit JACOBS at least fails to disclose "the third bent part is provided between the first bent part and the second bent part along a sheet surface of the metallic sheet," as recited in claim 1. 
For example, with JACOBS, as shown in the Examiner-annotated Figure 4H, Applicants respectfully note that the Examiner-designated "third bent part" is not provided between the Examiner-designated "first bent part" and the Examiner-designated "second bent part" along a 
sheet surface of the metallic sheet. 
Moreover, as noted above, during the interview, the Supervisor and the Examiner indicated that the present amendment would clearly overcome the art-based rejection of claim 1.{P56310 04600657.DOC} 
8Attorney Docket No. P56310 Application No. 16/249,362As such, for at least these reasons, Applicants respectfully submit JACOBS fails to disclose each of the features of claim 1, and fails to anticipate the presently claimed embodiment.” 

Examiner finds this argument persuasive. However, in view of the amendment to claim, Examiner has altered their interpretation of the reference cited in the previous Office Action. See enlarged annotated Fig. 4I below. Jacobs discloses a third bent part. The inner end side of this third bent 

    PNG
    media_image1.png
    205
    277
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
Thee 112(b) rejections of the previous Office Action have been withdrawn in view of the discussion during the interview on 12/14/2020 and Applicant’s arguments traversing the 112(b) rejections in the 12/23/2020 response.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5561902A, herein referred to as Jacobs.

Regarding Claim 1, Jacobs discloses a method of manufacturing a pressed product (See Claim 17) (See Fig. 4A-4J), the pressed product comprising: 
a substantially U-shaped main body comprising a first plate portion and a second plate portion facing each other across a space, and a third plate portion coupling the first plate portion with the second plate portion and extending towards a direction orthogonal to a plate surface of the first plate portion and a plate surface of the second plate portion (See annotated Fig. 4I below); and
 an undercut flange extending from an end of the first plate portion towards the second plate portion (See annotated Fig. 4I below), the end of the first plate portion being situated opposite from the third plate portion (See annotated Fig. 4I below), 
the method comprising: 
at least a flange molding process (Fig. 4B-Fig. 4H) and a finishing process (Fig. 4I); 
the flange molding process comprising bending a metallic sheet due to a pressure applied to the metallic sheet in a thickness direction of the metallic sheet and molding the undercut flange (Fig. 4E), and bending a first bent part (See annotated Fig. 4H below) corresponding to a first border that is a boundary between the first plate portion and the third plate portion of the metallic sheet, and a second bent part (See annotated Fig. 4H below) corresponding to a second border that is a boundary between the second plate portion and the third plate portion of the metallic sheet (Fig. 4F-4H) (See annotated Fig. 4H below), to mold the first plate portion, the first border, the second plate portion, and the second border, and 
the finishing process comprising finishing the pressed product by shaping the metallic sheet (See finished product in Fig. 4I), molded in the flange molding process (Fig. 4B-4H), into the pressed product, 
wherein, in the flange molding process, a third bent part (See annotated Fig. 4H below), which is situated away from the first bent part towards the second bent part on the metallic sheet by a first length or more (See annotated Fig. 4I & 4H below), is bent such that the first bent part is moved towards a first press direction and the undercut flange is moved towards a second press direction, 
wherein the first press direction and the second press direction are opposite to each other (throughout Fig. 4F-4H, the first bent part is pressed in an upwards motion, while the undercut flange is pressed in a downward motion),
wherein the first length is a length from a boundary between the undercut flange and the first plate portion to a tip of the undercut flange, the first length being sized by projecting the undercut flange on an imaginary surface orthogonal to the first plate portion (See annotated Fig. 4I & 4H below), and wherein the third bent part is provided between the first bent part and the second bent part along a sheet surface of the metallic sheet (See annotated Fig. 4I below).

    PNG
    media_image2.png
    327
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    409
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    205
    277
    media_image1.png
    Greyscale

Regarding Claim 2, Jacobs discloses the method of manufacturing the pressed product according to claim 1, wherein the finishing process (Fig. 4I) comprises a flange reversing process to eliminate bent shape (as the pressed product of Jacobs is finished, the undercut flanges are finally flattened, thus eliminating the gradual bent shape attained in the undercut flanges as the pressed product is processed between Fig. 4F-4H) of the third bent part (See annotated Fig. 4H-4I above) and mold the third bent part into a plane plate (Fig. 4I).

Regarding Claim 3, Jacobs discloses the method of manufacturing the pressed product according to claim 1, wherein the flange molding process (Fig. 4B-4H) comprises at least a preflange molding process (Fig. 4B), in which the metallic sheet is bent to mold the undercut flange, and a boundary molding process (Fig. 4F), in which the first bent part is bent to mold the first border, and wherein the boundary molding process is carried out after completing the preflange molding process (Fig. 4F comes after Fig. 4B in the process shown).

Regarding Claim 4, Jacobs discloses the method of manufacturing the pressed product according to claim 3, wherein the flange molding process comprises at least a flange bending process (See change of flange/third bent’s part position in Fig. 4C-4D), in which the third bent part is bent, and wherein the flange bending process is carried out after completing the preflange molding process (Fig. 4B).

Regarding Claim 5, Jacobs discloses the method of manufacturing the pressed product according to claim 4, wherein the flange bending process (Fig. 4C-4D) is carried out after completing the preflange molding process (Fig. 4B) and before initiating the boundary molding process (Fig. 4F).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725